DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The purpose of the amendment is to correct a clear antecedent basis issue and an informality.
	The application has been amended as follows:	
IN THE CLAIMS:
	Claim 5, line 3, “the plastic pressure relief disk” has been changed to --a plastic pressure relief disk--.
	Claim 10, line 2, “the pressure” has been changed to--of the pressure--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 5, and 13 are each directed to a method of manufacturing a plastic pressure relief disk of a battery module involving the step of injection molding the disk.  In each claim the recited disk comprises a raised central portion having a steadily decreasing thickness to 
JP 2004-178909 is considered the closest prior art.  JP ‘909 teaches a pressure relief device having features that can be interpreted in the manner below as set forth in the Office action of January 2020 in the parent application.  However, the present claims define over JP ‘909 because the claims recite a “single” notch (thus being limited to one notch) whereas JP ‘909 has two concentric notches (see also Fig. 4b), and the claimed single notch defining a breaking point “between” the raised central portion and the raised outer portion is not present in JP ‘909.  In the reference, the notch/breaking point is contained within the raised outer portion and is not in the claimed location.  As such, the claims are distinguishable over JP ‘909.

    PNG
    media_image1.png
    187
    563
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 9, 2021